         Case: 2:19-cv-02006-MHW-EPD Doc #: 60 Filed: 01/22/20 Page: 1 of 1 PAGEID #: 638
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                       SouthernDistrict
                                                   __________   Districtofof__________
                                                                             Ohio

                         William Burke                               )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-cv-2006
                     Andrew Anglin et al                             )
                            Defendant                                )

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
u              PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 68(a) judgment is entered in this case. Plaintiff
               William Burke has accepted the offer of judgment made by Defendant David Duke. Judgment in the amount
               of Five Thousand Dollars ($5,000) is entered in favor of Plaintiff in accordance with the Notice of   .
              Acceptance with Offer of Judgment filed January 21, 2020 (ECF 59).
This action was (check one):

u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

u decided by Judge                                                                             on a motion for

                                                                                                                                     .

Date:           1/22/2020                                                   CLERK OF COURT



                                                                                          Signature of Clerk or Deputy Clerk
